Citation Nr: 0619881	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  99-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
November 16, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision rendered by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
from September 24, 1997.  The veteran appealed the initial 
rating assignment.

By subsequent rating action in June 1999, the RO amended the 
rating assigned for PTSD to 70 percent, effective from 
September 24, 1997.  In May 2000, a total rating based on 
individual unemployability resulting from service-connected 
disability (TDIU) was assigned, effective June 30, 1999.  

The veteran also appealed a rating decision dated in February 
2000 that found that no clear and unmistakable error (CUE) 
existed in a September 1980 rating decision that denied 
service connection for a nervous disorder. 

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in June 1999 and the undersigned 
Veterans Law Judge sitting at the RO in March 2001.  
Transcripts of these hearings have been associated with the 
claims folders.

In June 2001, the Board granted a 100 percent disability 
evaluation for the veteran's PTSD from November 16, 1998, but 
denied a rating in excess of 70 percent prior to that date.  
The Board also found that no CUE existed in the September 
1980 denial of service connection for a nervous disorder.  
The veteran appealed the June 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In October 2004, the Court issued an Order affirming the 
Board's June 2001 determination that there was no CUE in the 
September 1980 rating decision.  However, that portion of the 
decision that denied a rating in excess of 70 percent for 
PTSD was vacated and remanded to the Board for further 
action.  

In July 2005, the Board remanded the case to the originating 
agency for further action consistent with the Court's order.  
The originating agency has completed the requested action and 
the case has been returned to the Board for further appellate 
action.


FINDING OF FACT

Prior to November 16, 1998, the veteran's PTSD resulted in 
social and occupational impairment that more nearly 
approximated deficiencies in most areas and an inability to 
establish and maintain effective relationships than total 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
were not met prior to November 16, 1998.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided with VCAA notice in August 2005.  Although the 
originating agency has not specifically requested the veteran 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
After notice was provided, the veteran was provided ample 
time to submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
a higher disability rating is not warranted for the veteran's 
PTSD.  Consequently, no effective date for a higher rating 
will be assigned, so the failure to provide notice with 
respect to that element of the claim was no more than 
harmless error.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, he has been afforded an appropriate examination.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  Therefore, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non prejudicial to the veteran.  


Evidentiary Background

The veteran's service medical records are negative for any 
diagnosis of psychiatric disability.  Service personnel 
records and military records show the served in combat areas 
as a helicopter door gunner.  A lay statement from a fellow 
serviceman was received, asserting the veteran's involvement 
as a door gunner in combat missions.

A report of an Agent Orange examination that appears to have 
been conducted in or around February 1980 notes that the 
veteran complained of "bad nerves" since Vietnam.  Mental 
status examination was normal.  

Post service private medical records from Wyandotte General 
Hospital, dated in April 1980, include a final diagnosis of 
neurotic depression.  The veteran had been admitted with 
complaints of increasing depression.  He reported having had 
"little previous psychiatric problems."  He stated that he 
had a great deal of difficulties resulting from his Vietnam 
experiences and had become increasingly anxious, depressed, 
threatening and abusive of late.  Records indicate that in a 
counseling session the veteran admitted to focusing on 
Vietnam experiences to avoid dealing with his own 
inadequacies.  Another record includes the diagnosis of acute 
psychosis.  Records also note the veteran's alcohol use.

A VA record dated in May 1980 shows the veteran "had [a] 
nervous break down."  

Treatment records from the Vet Center dated from May 1986 to 
November 1993 show that the veteran received counseling and 
treatment for family issues and stress.  He also reported 
drinking.  

In July 1997, the veteran returned to counseling reporting a 
recent flashback.  He had been upset "since the Wings won 
the cup."  While the team got a parade and homecoming, 
Vietnam veterans got nothing.  In August 1997, he reported 
thinking about the killing in Vietnam.  A September 1997 
treatment record notes that the veteran appeared troubled and 
stressed.  He had been drinking the night before and returned 
home to find his wife at home instead of her usual dance 
class.  The veteran felt robbed of his time and threw her 
out.  He was sleeping when she returned.  

During counseling at the Vet Center in November 1997, the 
veteran reported having a hard time.  He had a recent 
flashback and cried for the first time about Vietnam.  

A report of a VA examination in December 1997 includes a 
diagnosis of service-related PTSD.  The veteran reported 
daily, moderately distressing, intrusive memories of Vietnam.  
He denied triggers that provoked memories.  He reported 
intense physical reactions when scared.  This happened 
weekly.  The examiner noted that the veteran had been able to 
recover from PTSD episodes more quickly in the past, 
sometimes with little or no treatment, but that in the past 
year he had had intrusive, avoidant and hyperarousal 
symptoms.  The veteran described his intrusive memories as 
moderately distressing.  He reported experiencing severe 
dissociative episodes once monthly and severely distressing 
dreams several times per month.  He reported feeling distant 
from everyone but closest to his spouse.  He had been married 
to his current wife for 8 years.  His affect was constricted.  
He also reported episodes of verbal aggression but indicated 
he had not been in a physical fight in about three years.  He 
complained of severe concentration and memory problems and 
moderate hypervigilance.  

On mental status examination he was alert, oriented, and 
coherent without signs of a thought disorder.  His mood was 
euthymic and his affect was appropriate.  The assigned GAF 
score was 50.  Immediate stressor was noted as severe 
alcoholism with blackouts.  The veteran reported working for 
Sears as an appliance repairman and having held that job for 
10 years.  He also reported receipt of a recent citation for 
driving under the influence and expressed fears they would 
take his license away.  The examiner recommended the veteran 
be referred to a substance abuse program concurrent with PTSD 
treatment.

A December 1997 Vet Center treatment record notes that the 
veteran talked about vivid dreams and smells.  He was noted 
to have positive insights.  Similarly, in January 1998, he 
reported a "new awareness into [an] old pattern of numbing 
and avoiding intrusiveness."  The assessment was "positive 
steps."  

In February 1998, the RO received a PTSD Questionnaire 
completed by the veteran.  Attached to the questionnaire was 
a written statement of the veteran's thoughts and symptoms of 
his PTSD.  He related thoughts about his combat experiences 
in Vietnam.  Writing down his experiences made him feel as 
though he were back in Vietnam.  He noted that he got 
arrested for drunk driving in November 1997.  After being 
released from jail, he went to see his doctor who prescribed 
Antabuse.  

Vet Center records dated from March 1998 to November 1998 
show that the veteran continued to have a "positive 
approach" and "positive connection."  His wife was noted 
to be supportive.  The veteran continued to have in 
intrusiveness and difficulty with sleeping and anger control. 

On November 16, 1998, the veteran presented for a VA 
examination.  At that time he reported that he continued to 
work for Sears doing heating and cooling home repair work.  
He reported having had three significant flashbacks in the 
past year, and stated that he attempts to avoid associations 
with trauma.  He reported feeling detached from others and 
having a startle reaction.  

On examination the veteran's speech was normal.  He was 
dressed neatly.  His affect showed distress during the 
interview.  He was depressed.  He was fully alert and 
oriented, without evidence of delusions or a thought 
disorder.  There was no evidence of obsessive thoughts or 
compulsive behaviors.  His assigned GAF score was 55.  The 
examiner noted that the veteran's PTSD symptoms were 
previously masked by alcohol use and since being sober for 11 
months his symptoms were worse and harder to control.  The 
examiner opined that the symptoms currently appeared to be 
causing a moderate amount of disruption in his social and 
occupational functioning.

In connection with his personal hearing in June 1999, the 
veteran reported that he was on personal leave after having 
missed a lot of time from work due to the intrusiveness of 
his anger.  He indicated that he stopped working in January 
1999.  During the hearing it was brought out that the veteran 
had been suspended for smashing equipment and picking fights 
sometime in the past.

Also in June 1999, the veteran completed an application for 
unemployability benefits, stating that he last worked full 
time on January 29, 1999, and that he had left that job due 
to his service-connected PTSD.

A report from Sears Logistics Services, Inc., dated July 8, 
1999, indicates that the veteran was still employed by them, 
but was on personal leave.

Social Security Administration records show that the veteran 
was found to be disabled as of January 29, 1999.

At the time of his March 2001 hearing, the veteran testified 
that in September 1997 he was struggling to continue in his 
job and that he finally stopped working in November 1998.  He 
indicated that he went on personal, unpaid leave until the 
end of the year, and then stopped working.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

A 70 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder is productive of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).


Analysis

The veteran essentially argues that a rating in excess of 70 
percent for his PTSD prior to November 1998.
 
In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

The only GAF score for the period at issue in this appeal is 
the score of 50 recorded in December 1997.  A score of 41-50 
is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

The veteran does not argue, and the record for the period 
prior to November 16, 1998, does not show that the veteran 
experienced loss of memory for things such as his own name or 
occupation or that he was disoriented.  The examination 
reports of record are further consistent in noting the 
veteran to be without evidence of delusions or hallucinations 
other than his reported flashbacks, and without evidence of 
any thought disorder.

However, the examinations of record do indicate that the 
veteran evidences social limitations in dealing with people 
and difficulty controlling his feelings of anger. The Board 
acknowledges such symptoms may have been complained of, and 
even present to some degree, at the time of examination in 
December 1997; however, that examination revealed no 
abnormalities of thought, speech, mood or behavior. Moreover, 
the veteran was fully employed and the examiner identified 
his primary problems at that time as being due to alcoholism.  
While he had difficulties with his family, he was able to 
maintain a marriage of over 8 years with his current wife.  

In contrast, the examination report dated November 16, 1998, 
indicates that the veteran's symptoms were now harder to 
control due to the lack of masking with alcohol, and that 
they were causing a disruption in his occupational 
functioning. The veteran reported that his symptoms of anger 
were out of control at that time, necessitating him to take 
unpaid leave and to eventually stop working.  Such history is 
consistent with records from the veteran's employer and with 
reports from the Social Security Administration, establishing 
that the veteran was completely disabled from working in late 
1998/early 1999.  In further support is examination evidence 
from early 1999 showing a drop in the veteran's assigned GAF 
score, noting the veteran had decompensated at work on 
several occasions and indicating that he had severe PTSD 
symptomatology that interfered with his ability to work.

In sum, the evidence in this case is clear.  During the 
period prior to November 16, 1998, the veteran continued to 
maintain substantially gainful employment and a long term 
marriage.  With the exception of the reported flashbacks, he 
manifested none of the symptoms associated with a 100 percent 
evaluation.  While he experienced serious symptoms, the 
manifestations of his PTSD and the resulting social and 
occupational impairment more nearly approximated those 
associated with a 70 percent evaluation than those associated 
with a 100 percent evaluation.  Accordingly, an evaluation in 
excess of 70 percent is not warranted during the period prior 
to November 16, 1998.  


ORDER

An initial evaluation in excess of 70 percent for PTSD for 
the period prior to November 16, 1998, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


